Citation Nr: 1741794	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from July 1999 to September 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that, in relevant part, denied entitlement to service connection for headaches, sleep apnea, and asthma.  The Veteran filed a Notice of Disagreement in May 2012.  A Statement of the Case (SOC) was issued in April 2013.  The Veteran filed a Substantive Appeal in June 2013.

In March 2016, the Board remanded the issues on appeal for additional evidentiary development, to include new medical examinations and opinions.  The Board again remanded the issues on appeal in February 2017 for additional evidentiary development and new examinations.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the probative evidence of record weighs against a finding that the Veteran's migraine headaches were incurred in or otherwise the result of active duty service.

2.  The preponderance of the probative evidence of record weighs against a finding that the Veteran's sleep apnea was incurred in or otherwise the result of active duty service.

3.  The preponderance of the probative evidence of record weighs against a finding that the Veteran's asthma was incurred in or otherwise the result of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the February 2017 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).
	
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Migraine Headaches

The Veteran contends that she is entitled to service connection for migraine headaches.  

The Veteran's August 1998 enlistment examination is silent with respect to headaches prior to service.  In July 1999, the Veteran listed headaches as a premenstrual symptom in a routine medical examination.  In March 2002, the Veteran circled "yes" indicating that she experienced unusual headaches on an intake form for an injection.  The rest of the Veteran's service treatment records are silent with respect to ongoing to complaints of headaches.  In April 2003, the Veteran denied severe headaches.  The Veteran's January 2004 separation examination did not note headaches or migraines.  A subsequent report of medical history in April 2004 similarly does not note headaches or migraines. 

In November 2008, the Veteran's VA Medical Center (VAMC) treatment records report that the Veteran sought treatment for migraines, which she stated had been ongoing for 9-10 years.  In December 2008, the Veteran again complained of frequent headaches.  In July 2009, the Veteran visited her primary care physician to treat her migraines.  In December 2009, the Veteran informed her physician that her headaches were not frequent and that she no longer required migraine medication.  In May 2011, the Veteran reported daily migraines.  

In a February 2012 VA examination, the Veteran reported the onset of symptoms while she was stationed in Italy beginning in October 1999.  She stated that her work with computer caused her to have headaches.  The Veteran reported a family history of migraines with her mother, grandmother, and older sister suffering from the condition.  When the Veteran returned to Virginia, she developed a headache accompanied by tunnel vision, auras, nausea and vomiting, and light sensitivity.  According to the Veteran, the headaches continued, and, in 2006, she was prescribed daily medication.  As of the date of that examination, the last headache with tunnel vision was in the summer of 2011.  The examiner concluded that the Veteran's migraine headaches were less likely than not related to active duty service.  
In May 2016, the Veteran's VAMC records indicate treatment for ongoing migraines.  The Veteran reported tunnel vision on the right side and pain that radiated into the back of her neck.  She stated that her last migraine was in the fall of 2015.  In a July 2016 VAMC record, the Veteran reported migraines since approximately 2000.

In June 2016, a VA examiner provided a supplemental medical opinion regarding the Veteran's migraine headaches.  He determined that the migraines were less likely than not related to active duty service.  The examiner relied on current medical evidence regarding risk factors for migraines: "A Migraine is a syndromic disorder of the brain that is in most instances inherited.  As with most common diseases, the genetic basis of migraine is likely to be complex and in some individuals may be based on the additive effect of more than one genetic source.  Individuals prone to migraine have a genetic threshold that renders them susceptible to an acute migraine attack depending upon the balance between excitation and inhibition at various levels of the nervous system.  One early general population based study found that the risk of migraine in relatives of migraineurs was three times greater than that of relatives of non-migraine control subjects.  Furthermore, most patients have migraine 'triggers' which exacerbate the patient's genetic predisposition.  In a retrospective study of 1750 patients with migraine, approximately 75[percent] reported at least one trigger of acute migraine attacks, some of which included hormones, not eating, weather, odors, lights, and alcohol."  The examiner then reported that there is no current literature that states that environmental triggers alone are a sole link to migraines.  As such, according to the examiner, "it is less likely than not that this patient's current migraines were caused by or aggravated by the military service.  Additionally, the fact that this [patient] continues to experience such symptoms, despite having been out of military service for more than a decade, furthers reiterates its well-documented genetic and hereditary etiology."

In October 2016, the Veteran submitted a statement responding to the most recent VA examination opinion.  She reported that the examining physician did not spend enough time with her in the examination, and that he did not sufficiently consider her reported onset in service and her repeated imaging studies after service.  
In May 2017, the Veteran submitted a statement detailing the severity of her symptoms.  She reported onset while on active duty in Italy.  

In June 2017, an addendum medical opinion was submitted by the previous VA examiner.  Relying on the previous medical literature, the examiner again stated that the Veteran's migraine headaches were less likely than not attributable to active duty service.  The examiner highlighted the fact that the Veteran had been away from the purported in-service triggers for her headaches for over a decade, and yet her symptoms persisted.  This supported the genetic and hereditary causation underlying migraine headaches instead of environmental factors, as the Veteran asserted.   

After a thorough review of the medical and lay evidence of record, the Board finds that the Veteran's migraine headaches were not incurred in or otherwise related to active duty service.

At the outset, the Board finds the medical opinions of record from the VA examiner, taken as a whole, adequate for adjudicative purposes.  While the Veteran stated that she believed she did not receive a full examination, the examiner reviewed her entire medical record, to include service treatment records.  Furthermore, the examiner addressed the limited in-service mentions of headaches in his initial examination, but emphasized in his June 2016 opinion that genetics were much more influential in the development of migraines.  In fact, the examiner stated that no current medical literature connected environmental factors with the development of migraines.  Thus, while the Veteran believes that her imaging studies and multiple prescriptions support her contentions, they are not probative to the issue of etiology, but instead severity of symptoms, which is not a primary consideration in a service connection claim.  Neither the examiner nor the Board denies that the Veteran suffers from migraine headaches.  Instead, the issue central to the claim of entitlement to service connection for migraine headaches is whether the condition was caused by active duty service.

The Veteran regularly sought treatment in service for a number of health conditions unrelated to the issues on appeal.  Throughout her extensive medical records, headaches are noted just a few times, and are not frequently regarded as a chief complaint for which the Veteran was seeking treatment.  While lay evidence presented by a Veteran concerning continuity of symptoms may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence, the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 (2006); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Veteran is competent to report symptoms that occurred in service, however, the Board finds that the Veteran's repeated denials regarding an ongoing headache condition, including her separation examination in January 2004, a follow up examination in April 2004, and an explicit denial of severe headaches in April 2003 warrant more probative weight in the analysis. 

While the Veteran has sought treatment for migraine headaches since service, she has not presented medical evidence that contradicts the VA examiner's opinion that her condition is primarily caused by genetic and hereditary factors.  As such, the Board affords significant probative weight as to the etiology of the Veteran's migraine headaches to the opinions of the VA examiner.  

The Board recognizes that the Veteran believes her migraine headaches manifested as a result of active duty service.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, she is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of migraine headaches is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A VA medical examiner took a thorough history of the Veteran, and reviewed her in-service and post-service treatment records to conclude that her migraines were primarily caused by her genetic predisposition to the condition.  The examiner relied upon competent medical evidence demonstrating that "in most instances", migraines have a genetic basis.  Citing the fact that the Veteran's mother, grandmother, and sister all have the same condition, the examiner concluded that the Veteran's migraines were of a well-documented genetic and hereditary etiology.  The examiner further highlighted an absence of medical literature indicating that environmental triggers cause migraines, which is the Veteran's primary contention.  Lending additional support to the examiner's conclusion, the Veteran has been removed from these purported environmental triggers for over ten years and yet her symptoms have not been alleviated.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's migraine headaches are related to her active duty military service, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's migraine headaches and her active duty service greater probative weight than the lay opinions.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for migraine headaches must be denied.

Sleep Apnea

The Veteran contends that she is entitled to service connection for sleep apnea.

The Veteran's enlistment examination is silent with respect to sleeping conditions.  In April 2004, the Veteran denied trouble sleeping.  The Veteran's service treatment records are otherwise silent with respect to sleeping conditions.  

A December 2008 VAMC note indicates that the Veteran snored loudly when she slept, and that her aunt noticed that she occasionally stopped breathing when she slept.  In December 2009, a new consultation was made for sleep apnea.  That same month, the Veteran noted in a mental health evaluation that she was not sleeping well, but always wanted to sleep.  In May 2010, the Veteran reported trouble falling or staying asleep.  In October 2010, a VAMC note stated that the Veteran's weight was most likely contributing to her sleep issues, which manifested with symptoms of increased daytime sleepiness, morning headaches, snoring, and gasping for air while sleeping.  However, a February 2011 sleep study did not show that sleep apnea was the cause of her daytime hypersomnolence.  In November 2013, the Veteran reported that she suffered from sleep problems since being in the military.  In April 2016, the Veteran endorsed poor sleep due to anxiety.

In a June 2016 medical opinion, a VA examiner determined that the Veteran's sleep apnea was less likely than not related to active duty service.  As stated by the examiner, "[o]bstructive sleep apnea (OSA) is characterized by recurrent collapse of the pharyngeal airway during sleep, resulting in substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  This leads to intermittent disturbances in gas exchange (eg, hypercapnia and hypoxemia)."  The single strongest risk factor for OSA is an obese body habitus, which results in an anatomical crowding of one's airway due to excess soft tissues from a large neck circumference.  Medical literature noted that the prevalence of OSA progressively increases as the body mass index and associated markers (e.g. neck circumference, waist-to-hip ratio) increase.  The examiner concluded that, consistent with this etiology, the Veteran was classified as morbidly obese and had a well-documented history of weight issues.  The examiner further stated that her morbidly obese body habitus was not related to service, but instead caused by excess caloric intake.

In October 2016, the Veteran submitted a statement detailing the severity of her sleep apnea, and indicating that her inability to fall asleep in the sleep study may have impacted her overall results.  She also disagreed with the VA examiner's reliance on obesity as the cause of her sleep apnea.  In a May 2017 statement, the Veteran further discussed the severity of her sleep apnea, and opinion that other factors contributed to its development.

In a June 2017 addendum, the examiner further concluded that the Veteran's sleep apnea was not proximately due to her service-connected GERD, nor was it aggravated beyond normal progression by her service-connected GERD.  The examiner stated that the Veteran's sleep apnea was "entirely due to and exacerbated by her morbidly obese body habitus.  Obstructive sleep apnea ... is characterized by recurrent collapse of the pharyngeal airway during sleep, resulting in substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  This leads to intermittent disturbances in gas exchange (eg, hypercapnia and hypoxemia).  As published in JAMA, Young et al notes that the single strongest risk factor for OSA is an obese body habitus, which results in an anatomical crowding of one's airway due to excess soft tissue from a large neck circumference.  The study also noted that the prevalence of OSA progressively increases as the body mass index (BMI) and associated markers (eg, neck circumference, waist-to-hip ratio) increase.  Consistent with this etiology, this [Veteran] weighs almost 300 [pounds] and her BMI is 45, whereas normal BMI is < 25.  This classifies her medically as morbidly obese.  She has a well-documented history of weight issues.  A morbidly obese body habitus is NOT related to service - it is caused by excess caloric intake.  There is NO evidence to suggest that it has been aggravated beyond its natural progression by her service-connected GERD with IBS or otherwise.  To reiterate, based on the evidence of record, there is insufficient evidence to establish a nexus, with greater than 50[percent] probability, between this [Veteran's] claimed sleep apnea and any time spent in military service.  There is insufficient evidence to establish a nexus, with greater than 50[percent] probability, of any aggravation beyond normal progression of the claimed sleep apnea."

After a thorough review of the medical and lay evidence of record, the Board finds that service connection is not warranted for the Veteran's sleep apnea.

The Board places substantial probative weight on the medical opinions of record that attribute the Veteran's sleep apnea with her obesity.  The through two opinions of record, the VA examiner has emphasized the predominant role of obesity in the development of sleep apnea due to the physical restriction of the airway.  The examiner's opinion is supported by that of the Veteran's VA physician, who noted in October 2010 that her long-term weight issues likely contributed to the ongoing symptoms of sleep apnea.  Furthermore, the Veteran's service treatment records are silent with respect to claims of difficulty sleeping, or a diagnosis of sleep apnea.  The Veteran specifically denied having trouble sleeping on her separation examination.

The Board recognizes that the Veteran believes her sleep apnea manifested as a result of active duty service.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, she is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of sleep apnea is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A VA medical examiner took a thorough history of the Veteran, and reviewed her in-service and post-service treatment records to conclude that her sleep apnea was caused by her obesity.  The examiner cited to competent, probative medical literature describing the physical cause of sleep apnea, and the single strongest factor to its development.  The examiner then assessed the Veteran's body mass index as consistent with the single strongest risk factor for sleep apnea.  This is supported by the Veteran's own physician indicating in an October 2010 VAMC record that her long-term weight issues were likely contributing to her sleep apnea symptoms, and that weight loss should be encouraged for improvement of the condition.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's sleep apnea is related to her active duty military service, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's sleep apnea and her active duty service greater probative weight than the lay opinions.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for sleep apnea must be denied.

Asthma

The Veteran contends that she is entitled to service connection for asthma.

The Veteran's August 1998 enlistment examination is silent with respect to breathing conditions.  Records indicate that the Veteran started smoking cigarettes as early as October 2000.  She continued to smoke throughout service.  In the Veteran's separation examination in January 2004, she noted asthma, stating that she could not "maintain steady breathing since boot camp while doing certain cardio exercises."  However, in her April 2004 subsequent medical examination, she denied shortness of breath and asthma.  In service, the Veteran was treated for upper respiratory infections in October 2000 and February 2002.

In March 2007, private medical records indicate that the Veteran had acute asthma exacerbation and acute bronchitis.  In April 2007, the Veteran noted that she awoke at night short of breath.  In September 2007, the Veteran was diagnosed with asthma.  In December 2009, VAMC notes indicate a history of asthma with no recent exacerbations.  The same month, the Veteran reported increasing her daily smoking of cigarettes.  In October 2010, the Veteran reported chain-smoking.  In a May 2011 VAMC note, her physician stated that her asthma was largely related to her smoking history.  

In a February 2012 examination, the Veteran reported that her asthma began while she was stationed in Italy due to sulfur and smoke in the air.  The examiner noted that her upper respiratory tract infections in service presented without wheezing or asthma.  The Veteran reported that she experienced asthma episodes in the winter and spring, and whenever she had an upper respiratory tract infection she uses an inhaler.  Her last episode was in December 2011.  The examiner concluded that her asthma was less likely than not incurred in or caused by active duty service.  The examiner reasoned that, while the Veteran self-reported asthma in service, the separation examination of her lungs was clear.  The examiner cited no clear correlation between the claims of sulfur exposure in Italy and the onset of her asthma.

In a June 2016 addendum, the VA examiner again stated that the Veteran's asthma was less likely than not due to active duty service.  The examiner noted the Veteran's well-documented history of tobacco use, and stated that she only quit approximately two months prior to the addendum.  According to the examiner, "[s]everal studies, such as by Strachan et al in the British Medical Journal, Gilliland et al in the American Journal of Respiratory and Critical Care Medicine, and Polosa et al in the Journal of Allergy and Clinical Immunology have demonstrated that active smoking increases the risk for developing asthma.  The largest and longest study, the Black Women's Health Study published by Coogan et al in the American Journal of Respiratory and Critical Care Medicine, followed 46,182 participants for 16 years, during which 1523 reported incident asthma.  The hazard ratios (HR) for developing adult-onset asthma among former smokers and active smokers were 1.36 (95[percent] CI 1.11-1.67) and 1.43 (95[percent] CI 1.15-1.77), respectively, compared with no active/passive smoking exposure.  A 1996 longitudinal study of 5801 people born in 1958 who were part of a national British cohort has implicated smoking in the development of wheeze and asthma in young adults.  Subjects were followed up at the ages of 7, 11, 16, 23, and 33 years.  Active smoking was strongly associated with the incidence of asthma and wheezing illnesses between the ages of 17 and 33 (OR = 4.42, 95[percent] CI 3.31-5.92) after controlling for a variety of factors, including gender, maternal age, birth order, gestational age, hay fever, eczema, father's social class, and maternal smoking.  In addition, among the 880 children who developed asthma or wheezy bronchitis by age seven, relapse at age 33 after prolonged remission of childhood wheezing was more common among current smokers.  A study of adolescents found that those who smoked =300 cigarettes per year had a relative risk of 3.9 for developing asthma, compared to their non-smoking peers."  The examiner concluded by stating that, due to the abundance of reputable medical literature on point, it was more likely than not that the Veteran's asthma was caused by her history of smoking.

In October 2016, the Veteran submitted a statement indicating that her asthma was caused by the air quality in Italy, citing an air quality study conducted after her tour of duty ended.  She further detailed the severity of her symptoms in the statement.  The Veteran also stated that she disagreed with the opinion of the VA examiner as he "failed to mention ... that [the Veteran] only smoked at [sic] a coping device" when she was under stress.  She did not believe that attributing her asthma to her smoking was a valid opinion when there was documentation showing other factors that may have contributed to asthma.  In May 2017, the Veteran submitted another statement detailing the severity of her asthma symptoms.  She stated that she continued to receive substantial treatment for this condition.  Finally, she indicated that the air quality in Italy at her duty station caused her asthma.

In June 2017, an addendum opinion was submitted regarding the Veteran's asthma, to include possible secondary service connection.  The examiner again concluded that the Veteran's asthma was less likely than not a result of active duty service, nor was it due to her service-connected disabilities.  Furthermore, the Veteran's asthma was not aggravated beyond its natural progress by use of medications to treat other service-connected disabilities.  The examiner stated that the Veteran's asthma was due to her smoking.  She had a long history of tobacco use, and had only quit one year prior to the addendum opinion.  The examiner again cited the previously discussed medical literature linking asthma development to smoking.  The examiner also indicated that the Veteran's allergies may have been contributing to her symptoms, as noted from a May 2017 pulmonary clinic visit.  Thus, "as evidenced in the abundance of reputable medical literature, it is MORE likely than not, with greater than 50[percent] probability, that the etiology of this [Veteran's] asthma, as well, is her long-standing smoking.  There is NO evidence to suggest that it has been aggravated beyond its natural progression by use of NSAIDs otherwise.  To reiterate, based on the evidence of record, there is insufficient evidence to establish a nexus, with greater than 50[percent] probability, between this [Veteran's] claimed asthma and any time spent in military service or NSAIDS.  There is insufficient evidence to establish a nexus, with greater than 50[percent] probability, of any aggravation beyond normal progression of the claimed asthma." 

After a thorough review of the medical and lay evidence of record, the Board finds that service connection for asthma is not warranted.

The Board places considerable probative weight on the medical opinions of record indicating that smoking cigarettes more likely than not the cause of the Veteran's asthma.  The Veteran's records reflect many years of smoking a range of quantities of cigarettes.  While she reported quitting at times, her records reflect relatively consistent use of tobacco.  She also endorsed chain smoking and increases in the quantity of cigarettes consumed in her mental health records.  While the Veteran has provided an air quality study from a duty station in Italy, that does not offset the medical determination that her smoking patterns were more likely to contribute to the development of her asthma than other factors.  The examiner also specifically denied a connection between the Veteran's service-connected disabilities, the medicines used to treat them, and her asthma in his June 2017 addendum due to insufficient evidence of record to support a nexus.  Even when the VA examiner considered the other factors that may contribute to the development of asthma, such as poor air quality and medication used to treat service-connected disabilities, the examiner still concluded that there was a greater than 50 percent probability that the Veteran's condition was caused by her long-standing smoking. 

With respect to the in-service incurrence, the only direct mention of asthma from the service treatment records was written by the Veteran herself.  The record does not reflect a formal diagnosis of asthma, nor does it show treatment for the condition.  Instead, when explaining her asthma, the Veteran indicated in her separation examination that her asthma was based on the inability to "maintain steady breathing since boot camp while doing certain cardio exercises."  While the Veteran had at least two upper respiratory infections during service, that condition is distinct from a diagnosis of asthma.  Furthermore, the Veteran denied shortness of breath and asthma in her April 2004 medical report.  

The Board recognizes that the Veteran believes her asthma manifested as a result of active duty service.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, she is not medically qualified to prove a matter requiring medical expertise.  See Barr, 21 Vet. App. at 307-08.  The etiology of asthma is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A VA medical examiner took a thorough history of the Veteran, and reviewed her in-service and post-service treatment records to conclude that her asthma was primarily caused by her long, well-documented history of smoking.  The examiner relied upon competent medical evidence demonstrating that smoking is a leading contributing factor to the development of asthma.  Lending additional support to the examiner's conclusion, the Veteran's own VA physician reported in May 2011 that her asthma was largely related to her smoking history.  Finally, the Veteran reported a family history of asthma in May 2017.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's asthma is related to her active duty military service, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's asthma and her active duty service greater probative weight than the lay opinions.
Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for asthma must be denied.


ORDER

Service connection for migraine headaches is denied.

Service connection for sleep apnea is denied.

Service connection for asthma is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


